UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6769


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAOUL LAFOND, a/k/a Fletcher Busbee, a/k/a Chris Lafond, a/k/a Jim, a/k/a
Jamaican Jim, a/k/a Derrick Burch, a/k/a Ronald Elie, a/k/a Ronald Ely,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (6:96-cr-00212-CCE-1)


Submitted: October 28, 2020                                  Decided: November 3, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raoul Lafond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raoul Lafond appeals from the district court’s order granting in part and denying in

part his motion for a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find that the

district court did not abuse its discretion in reducing Lafond’s supervised release term but

declining to reduce Lafond’s term of imprisonment. Accordingly, we affirm for the reasons

stated by the district court. United States v. Lafond, No. 6:96-cr-00212-CCE-1 (M.D.N.C.

May 5, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2